DETAILED ACTION
This is in response to the application filed on June 22, 2020 in which claims 1 – 19 are presented for examination.
Status of Claims
Claims 1 – 19 are pending, of which claims 1, 9, and 15 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an embodiment where the slave device does not comprise non-volatile memory as described in the specification at [0073] of Applicant’s PGPub 2020/0409902.  This paragraph refers to Fig. 3 and describes that the slave device does not comprise non-

Specification
The disclosure is objected to because of the following informalities: [0073] of Applicant’s PGPub 2020/0409902 states:

 does not comprise a non-volatile memory.”  First, the examiner believes that ‘Fig. 1’ should read ‘Fig. 2.’  Second, as above, Fig. 3 still shows a non-volatile memory.  Appropriate correction is required.

Claim Objections
Claims 2, 10, and 16 are objected to because of the following informalities:  claims 2, 10, and 16 refer to I2C with no further description for this acronym.  The examiner recommends amending claims 2, 10, and 16 to state “inter-integrated circuit (I2C).” Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  claim 14 states “the master integrated circuit being configured s to retransmit.”  The examiner suggests amending claim 14 to read “the master integrated circuit being configured [[s]] to retransmit.”  Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities:  claims 7 and 8 refer to ‘a second unique address’ and ‘the second unique address’ when a first unique address has not yet been claimed in claims 1, 7, or 8. The examiner requests clarification as to whether all instances of ‘second unique address’ in claims 7 and 8 are the same, or if some instances of ‘second unique address’ are different than others.  In other words, is there a ‘first unique address’ and a separate ‘second unique address’ that is attempting to be claimed?  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al., U.S. Patent Application 2018/0143935 (hereinafter referred to as Cox) (from Applicant’s IDS).

	Referring to claim 9, Cox discloses “A device comprising: a master integrated circuit; a first slave integrated circuit having a first default address; a second slave integrated circuit having a second default address; and a bus connecting the master integrated circuit, the first slave integrated circuit and the second slave integrated circuit” (Figs. 2 and 3A, master device 202, slave devices 106A, 106B, 106N each with default address register 320); “wherein the device is configured so as to replace the first default address with a replacement address in response to an addressing message conveyed on the bus from master integrated circuit to the first slave integrated circuit, [0029] slave receives a message, 304 logic compares the target address to the default address, then if the command is to program the active address, the logic 304 stores the address from the message in the active address register 322.  Also [0030] the default address may be a default I2C address that may be overwritten or overridden by a user. Overriding the default address with an active address).

	As per claim 10, Cox discloses “the bus is an I2C bus” ([0019] I2C bus).

As per claim 12, Cox discloses “the addressing message further contains an indication able to be interpreted by the first and second slave integrated circuits so that only the slave integrated circuit denoted by the indication contained in the addressing message is configured to replace its default address with the replacement address” (Fig. 3A and [0027] the bus communication circuit 302 receives messages from the bus and sends the data from the message to the state logic 304 for processing or handling.  [0029] slave receives a message, 304 logic compares the target address to the default address, then if the command is to program the active address, the logic 304 stores the address from the message in the active address register 322.  Also [0030] the default address may be a default I2C address that may be overwritten or overridden by a user. Overriding the default address with an active address.  Note that ‘an indication’ is a vague and broad term).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 13, 15 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Chapelle, U.S. Patent Application 2011/0119419 (hereinafter referred to as Chapelle).

Referring to claim 1, Cox discloses “A method for addressing a slave integrated circuit connected to a bus, the slave integrated circuit having a default address on the bus” (Fig. 3 and [0028] slave device has default address register 320 and active address register 322), “the method comprising: receiving, at the slave integrated circuit, an addressing message conveyed on the bus, the addressing message containing a replacement address” ([0029] slave receives a message, 304 logic compares the target address to the default address, then if the command is to program the active address, the logic 304 stores the address from the message in the active address register 322); “replacing the default address within the slave integrated circuit with the replacement address upon receiving the addressing message” ([0030] The default address may be a default I2C address that may be overwritten or overridden by a user. Overriding the default address with an active address).  Cox also discloses “assigning the replacement address as a new default address” ([0030] the default address may be a default I2C address that may be overwritten or overridden by a user. Overriding the default address with an active address).
	As above, Cox discloses “assigning the replacement address as a new default address.”  Also, Cox discloses utilizing non-volatile registers ([0028]).  It is understood that changes made to non-volatile registers remain after a restart.
	Cox does not appear to explicitly disclose “restarting the slave integrated circuit; and upon the restarting, assigning the replacement address as a new default address.”
	However, restarting for changes to take effect is known in the art.  For example, Chapelle discloses programming slave addresses and the slave being configured with the address when the slave powers up ([0004] – [0006]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine the teachings of Chapelle with Cox so that the method includes “restarting the slave integrated circuit; and upon the restarting, assigning the replacement address as a new default address.”
Cox and Chapelle are analogous art because they are from the same field of endeavor, which is I2C addressing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cox and Chapelle before him or her, to modify the teachings of Cox to include the teachings of Chapelle so that a restart is executed after sending a replacement address to a slave.
The motivation for doing so would have been to provide a means for causing the address change to take effect.


	As per claim 2, Cox discloses “the bus is an I2C bus and the addressing message is received from a master integrated circuit connected to the bus” ([0019] I2C bus).

	As per claim 3, Cox discloses “storing the replacement address in a non-volatile memory of the slave integrated circuit, wherein assigning the replacement address as the new default address comprises reading the replacement address from the nonvolatile memory” (Fig. 3 and [0028] slave device has default address register 320 and active address register 322, which may be non-volatile memory).
	As above, Cox does not appear to explicitly disclose reading the replacement address from nonvolatile memory “upon the restarting.”
However, as above, restarting for changes to take effect is known in the art.  For example, Chapelle discloses programming slave addresses and the slave being configured with the address when the slave powers up ([0004] – [0006]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine the teachings of Chapelle with Cox so that the method includes reading the replacement address “upon the restarting.”
Cox and Chapelle are analogous art because they are from the same field of endeavor, which is I2C addressing.

The motivation for doing so would have been to provide a means for causing the address change to take effect.
Therefore, it would have been obvious to combine Chapelle with Cox to obtain the invention as specified in the instant claim.

	As per claim 4, Cox discloses “the bus is an I2C bus and the addressing message is received from a master integrated circuit connected to the bus” (Fig. 1 and [0019] master device on I2C bus).

Note, claim 13 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 13.

	Referring to claim 15, Cox discloses “An integrated circuit comprising: a communication interface configured to be coupled with a bus; a processing unit configured to receive an addressing message from the bus via the communication interface, the addressing message containing a replacement address to be used
to replace a default address of the integrated circuit” (Fig. 3A and [0027] the bus communication circuit 302 receives messages from the bus and sends the data from the message to the state logic 304 for processing or handling.  [0029] slave receives a message, 304 logic compares the target address to the default address, then if the command is to program the active address, the logic 304 stores the address from the message in the active address register 322.  Also [0030] the default address may be a default I2C address that may be overwritten or overridden by a user. Overriding the default address with an active address); “and a non-volatile memory coupled to the processing unit, the non-volatile memory configured to store the replacement address so that” “the processing unit can use the replacement address as the address of the integrated circuit” (Fig. 3 and [0028] slave device has default address register 320 and active address register 322, which may be non-volatile memory.  Also [0030] the default address may be a default I2C address that may be overwritten or overridden by a user. Overriding the default address with an active address).
	As above, Cox does not appear to explicitly disclose “so that upon restart of the integrated circuit the processing unit can use the replacement address as the address of the integrated circuit.”
However, restarting for changes to take effect is known in the art.  For example, Chapelle discloses programming slave addresses and the slave being configured with the address when the slave powers up ([0004] – [0006]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine the teachings of Chapelle with Cox so that the method includes reading the replacement address “upon restart of the integrated circuit.”
Cox and Chapelle are analogous art because they are from the same field of endeavor, which is I2C addressing.

The motivation for doing so would have been to provide a means for causing the address change to take effect.
Therefore, it would have been obvious to combine Chapelle with Cox to obtain the invention as specified in the instant claim.

As per claim 16, Cox discloses “the communication interface is an I2C bus communication interface” (Fig. 3A and [0027] the bus is an I2C bus).

As per claim 17, Cox discloses “the integrated circuit is a slave integrated circuit in an I2C bus system that includes a master and further slave devices” (Fig. 2).

As per claim 19, Cox discloses “the processing unit configured to determine that the replacement address to be used to replace the default address based on an indication that is included in the addressing message” (Fig. 3A and [0027] the bus communication circuit 302 receives messages from the bus and sends the data from the message to the state logic 304 for processing or handling.  [0029] slave receives a message, 304 logic compares the target address to the default address, then if the command is to program the active address, the logic 304 stores the address from the message in the active address register 322.  Also [0030] the default address may be a default I2C address that may be overwritten or overridden by a user. Overriding the default address with an active address).

Claims 5, 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Chapelle, as applied to claims above, further in view of Chan et al., U.S. Patent 7,694,050 (hereinafter referred to as Chan) (from Applicant’s IDS).

	As per claim 5, Cox discloses “assigning the replacement address as the new default address comprises receiving, at the slave integrated circuit” an addressing message ([0029] slave receives a message, 304 logic compares the target address to the default address, then if the command is to program the active address, the logic 304 stores the address from the message in the active address register 322).
	Further, as learned from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication has no patentable significance unless a new an unexpected result is produced.  Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the message of Cox to have “a second addressing message conveyed on the bus, the second addressing message containing the replacement address.”  In other words, simply using Cox’s method of sending a message again is obvious to one of ordinary skill. 
	As above, Cox does not appear to explicitly disclose receiving, “upon the restarting, a second addressing message.”
[0004] – [0006]).
	Further, Chan discloses “receiving,” “upon the restarting,” an “addressing message” (Fig. 2 power up 200 followed by receiving address from master 204).
Cox, Chapelle, and Chan are analogous art because they are from the same field of endeavor, which is I2C addressing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cox, Chapelle, and Chan before him or her, to modify the teachings of Cox and Chapelle to include the teachings of Chan so that upon restart, an address message is sent to the slave device.
The motivation for doing so would have been to ensure that a desired address change is effected in the slave device.  As above, Chapelle discloses that some slaves maintain addresses in nonvolatile memory.  Adding the messaging feature at power up (described by Chan) ensures that the desired address is provided to the slave.
Therefore, it would have been obvious to combine Chan with Cox and Chapelle to obtain the invention as specified in the instant claim.

	As per claim 6, Cox discloses “the bus is an I2C bus, and the addressing message” is “received from a master integrated circuit connected to the bus” (Fig. 1 and [0019] master device on I2C bus).
	As above, “and the second addressing message” is taught by the combination of Cox, Chapelle, and Chan.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cox, Chapelle, and Chan before him or her, to modify the teachings of Cox and Chapelle to include the teachings of Chan so that upon restart, an address message is sent to the slave device.
The motivation for doing so would have been to ensure that a desired address change is effected in the slave device.  As above, Chapelle discloses that some slaves have addresses maintained in nonvolatile memory.  Adding the messaging feature at power up (described by Chan) ensures that the desired address is provided to the slave.
Therefore, it would have been obvious to combine Chan with Cox and Chapelle to obtain the invention as specified in the instant claim.

Note, claim 14 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 14.

Claims 7, 8, 11, are 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as well as fixing objection issues above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications 20180150424, 20190114274, 20100306431, 20120284429, 20130318267.
U.S. Patents 6745270, 6009479, 8225021, 8386657, 10860509, 10204066, 10459862, 10817451.
Foreign Patent Applications KR 20150061348 A, JP 2004510228 A, WO 2010138745 A1, WO 2012054066 A1, WO 2019204292 A1, WO 0225449 A2, RU 2571583 C2, CN 1461440 A, CN 112131165 A.
‘Troubleshooting I2C Bus Protocol’ Application Report SCAA106, by Texas Instruments, October 2009.
‘I2C Dynamic Addressing’ Application Report SCAA137, by Texas Instruments, July 2019.
‘THE I2C-BUS SPECIFICATION’ VERSION 2.0, DECEMBER 1998.
‘PSoC Creator Component Datasheet – I2C Master/Multi-Master/Slave 3.0’ Cypress, 2011.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184